The county judge of Rockland county appointed a referee to examine the accounts of committees of certain incompetent persons. In confirming the report of the referee, the county judge, with reference to the estate of one of the incompetents, the assets of which amounted to less than $5,000, directed that the referee’s fee and expenses, stated in the order of confirmation, be paid by the county treasurer of Rockland county pursuant to the provisions of section 1379 of the Civil Practice Act. The county treasurer refused to pay the amounts and the controversy between the parties was submitted on an agreed statement of facts. The questions submitted for determination involved (1) the power of the county judge to appoint a referee under sections 1378 and 1379 of the Civil Practice Act; (2) his power to authorize the referee to take testimony with reference to the accounts; (3) his power to authorize the referee to examine the accounts for years as to which they had previously been examined; and (4) whether the referee is entitled to a mandamus or other order to enforce the order of the county judge. On the agreed statement of facts, this court finds in favor of the referee on all the questions, and it is unanimously directed, as a matter of law and not in the exercise of discretion, that a mandamus order issue directing the county treasurer of Rock-land county to pay the referee, Joseph F. Haher, $100 as compensation and $15.75 for disbursements, with costs. No opinion. Present — Lazansky, P. J., Kapper, Hagarty, Scudder and Davis, JJ.